COXE, District Judge.
This'is a suit for infringement of three design patents for buckles, namely, No. 96,501, issued August 6, 1935; No. 96,999, issued September 24, 1935, and No. 97,742, issued December 3, 1935. The complaint also charges the defendant with unfair competition in the manufacture and sale of alleged infringing buckles.
The principal defense is invalidity.
The design of No. 96,501 is polygonal in shape, with a rib at the crest of the cross section of the buckle; that of No. 96,999 simulates the head of a hatchet; and that of No. 97,742 has the general appearance.of the head of a cartridge.
The prior art contains many examples of buckles similar both in shape and appearance to those shown in the patents; and although there are distinguishing characteristics in the -patented designs, I do not think that any of them amounts to invention. Nat Lewis Purses v. Carole Bags, 2 Cir., 83 F.2d 475; Art Metal Works, Inc., v. National Silver Co., 2 Cir., 95 F.2d 994.
I do not think, either, that the charge of unfair competition has been substantiated.
There may be a decree dismissing the complaint with costs.